UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6235


NATHANIEL LEKAI HART,

                 Plaintiff - Appellant,

          v.

BOBBY SHEARIN,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:14-cv-02477-GLR)


Submitted:   October 14, 2016              Decided:   October 25, 2016


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Lekai Hart, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nathaniel     Lekai   Hart   appeals       the    district   court’s       order

granting Bobby Shearin’s motion for summary judgment and denying

relief on Hart’s 42 U.S.C. § 1983 (2012) complaint.                        We have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                       Hart v.

Shearin,   No.    1:14-cv-02477-GLR       (D.    Md.    Jan.    15,    2016).      We

dispense   with     oral   argument   because          the     facts    and     legal

contentions   are   adequately    presented       in    the    materials       before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                      2